Order filed, July 02, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00460-CV
                                 ____________

                         ALLEN F CALTON, Appellant

                                         V.

    JASON NEWMAN, LAUREN TANNER AND BAKER BOTTS, LLP,
                        Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-09348


                                      ORDER

      The reporter’s record in this case was due May 20, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cynthia Montalvo, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM